312 So.2d 201 (1975)
James Frank NIVENS, Appellant,
v.
Sharon Lee NIVENS, Appellee.
No. 74-883.
District Court of Appeal of Florida, Second District.
March 7, 1975.
On Rehearing April 9, 1975.
*202 Norman K. Schwarz, Miami Beach, for appellant.
Sharon Lee Nivens, pro se.
PER CURIAM.
Affirmed.
BOARDMAN, Acting C.J., SCHEB, J., and SCHWARTZ, ALAN R., Associate Judge, concur.

ON PETITION FOR REHEARING
SCHEB, Judge.
Upon Petition for Rehearing appellant contends the trial court did not receive evidence as to: (1) appellant's ability to pay attorneys' fees, (2) appellee's need to have her attorneys compensated, and (3) the reasonableness as to the amount of attorneys' fees. While the record discloses sufficient evidence in the form of the parties' financial affidavits and testimony before the trial court as to items (1) and (2), nevertheless, the record is insufficient as to item (3) in that it does not disclose any testimony detailing the services performed by appellee's counsel or any expert testimony as to the reasonableness of such fees. Such evidence must be adduced, else the court is without authority to make an award. See Lyle v. Lyle, Fla.App.2d 1964, 167 So.2d 256.
Accordingly on petition for rehearing we adhere to our previous decision affirming, except on the question of the award of attorney's fees in the amount of $750 and as to such award we reverse and remand to the trial court for the purpose of receiving evidence of the services rendered by appellee's counsel and the reasonableness of the value therefor.
BOARDMAN, Acting C.J., and SCHWARTZ, ALAN R., Associate Judge, concur.